Citation Nr: 1734471	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  17-10 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than December 22, 2006, for the award of service connection for an above the knee amputation of the left lower extremity due to cold exposure, for accrued benefits purposes.

2.  Entitlement to an effective date earlier than December 22, 2006, for the award of service connection for cold injury residuals of the right lower extremity, for accrued benefits purposes.

3.  Entitlement to an effective date earlier than December 22, 2006, for the award of service connection for cold injury residuals of the left upper extremity, for accrued benefits purposes.

4.  Entitlement to an effective date earlier than December 22, 2006, for the award of service connection for cold injury residuals of the right upper extremity, for accrued benefits purposes.

5.  Entitlement to a specially adapted housing or special home adaptation grant.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran's wife (appellant) and son


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1944 to June 1946.  The Veteran died in April 2017.  The appellant is the surviving spouse of the Veteran, who is substituted as the appellant for purposes of adjudicating the issues on appeal to completion.  See 38 U.S.C.A. § 5121A (West 2014) (allowing for substitution in case of death of a claimant who dies on or after October 10, 2008).

This matter came before the Board of Veterans' Appeals (Board) on appeal from February 2008, March 2008, January 2016, and May 2016 rating decisions of the RO in Roanoke, Virginia.  In April 2017, the appellant testified at a Board videoconference hearing at the RO in Roanoke, Virginia, before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.  

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016) and 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  On August 11, 1965, VA received the Veteran's claim for service connection for phlebitis, a disability that can affect the arms and legs and may be linked to cold exposure.

2.  In a subsequent September 1965 rating decision, the RO implicitly denied service connection for phlebitis and expressly denied entitlement to a non-service-connected pension.

3.  As the rationale for the implicit denial for service connection for phlebitis was not discussed by the RO, the Board will view the evidence in the light most favorable to the appellant to find that the denial was due to the lack of evidence of an in-service injury, disease, or event.

4.  In May 1975, the Veteran sought service connection for a disability of the legs.

5.  In a subsequent November 1975 rating decision, the RO again implicitly denied the service connection issue, and then granted a non-service-connected pension.

6.  The Veteran filed a new claim for service connection for cold injury residuals in December 2006.

7.  In February 2008 and March 2008 rating decisions, service connection was granted for cold injury residuals of the upper and lower extremities.

8.  Per the rating decisions, two letters written by the Veteran while stationed in Italy in 1945 mentioning snow and cold temperatures established the Veteran's exposure to cold during service.

9.  The in-service letters were sent via "V-mail;" therefore, the letters were official service department records that existed, were available, and had not been associated with the claims file at the time of the September 1965 rating decision implicitly denying service connection for phlebitis.

10.  Had the RO obtained the Veteran's V-mail letters prior to the September 1965 rating decision implicitly denying service connection for phlebitis, subsequent additional development would have been completed leading to the grant of service connection for cold injury residuals (claimed as phlebitis) to both the lower and the upper extremities.

11.  Prior to death, the Veteran had permanent and total service-connected disabilities that effectively resulted in the permanent loss of use of the left upper and lower extremities that so affected the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.



CONCLUSIONS OF LAW

1.  The criteria for an effective date of August 11, 1965, for the grant of service connection for an above the knee amputation of the left lower extremity due to cold exposure, for accrued benefits purposes, are met.  38 U.S.C.A. §§ 5103A, 5107, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a), 3.400 (2016).

2.  The criteria for an effective date of August 11, 1965, for the grant of service connection for cold injury residuals of the right lower extremity, for accrued benefits purposes, are met.  38 U.S.C.A. §§ 5103A, 5107, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a), 3.400 (2016).

3.  The criteria for an effective date of August 11, 1965, for the grant of service connection for cold injury residuals of the left upper extremity, for accrued benefits purposes, are met.  38 U.S.C.A. §§ 5103A, 5107, 5110, 7105 (West 2014); 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a), 3.400 (2016).

4.  The criteria for an effective date of August 11, 1965, for the grant of service connection for cold injury residuals of the right upper extremity, for accrued benefits purposes, are met.  38 U.S.C.A. §§ 5103A, 5107, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a), 3.400 (2016).

5.  The criteria for specially adapted housing, for accrued benefits purposes, are met.  38 U.S.C.A. §§ 2101, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.809 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The instant decision grants the earliest effective dates available at law for the service-connected cold injury residuals of the upper and lower extremities, for accrued benefits purposes, and also grants specially adapted housing, for accrued benefits purposes.  As this is a complete grant of the issues on appeal, no further discussion of VA's duties to notify and to assist is necessary.

Earlier Effective Date for Service-Connected Cold Injury Residuals

The appellant argues that an effective date earlier than December 22, 2006 for service connection for cold injury residuals of the upper and lower extremities is warranted.

Unless otherwise specifically provided in Chapter 51 of Title 38 of the United States Code, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  Title 38 of the Code of Federal Regulations (2016) clarifies that an award of direct service connection will be effective on the day following separation from active military service or the date on which entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the appellant's claim or the date on which entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).

Under 38 C.F.R. § 3.156(c), except as otherwise provided, if, at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records, that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim notwithstanding paragraph (a) of the same section.  This regulation does not apply to records that VA could not have obtained when it decided the claim because they did not exist or because the claimant failed to provide sufficient information for VA to identify and obtain the records.  Id. at (c)(2).  An award made based all or in part on records identified in § 3.156(c)(1) is effective on the date entitlement arose or the date which VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously denied claim.  38 C.F.R. § 3.156(c)(3).

Such regulation essentially establishes that, where an initial claim is denied due to the lack of evidence of an in-service event, such as cold exposure during service, but is later granted based all or in part on subsequently acquired service records establishing the in-service event, the claimant is entitled to a retroactive evaluation of the disability to assess the proper effective date, which would be the date of the original claim or the date entitlement otherwise arose, whichever is later.  Id.; Vigil v. Peake, 22 Vet. App. 63, 66-67 (2008).  In this sense, the original claim is not reopened, rather, the prior denial is reconsidered, and the original claim serves as the date of the claim and the earliest date for which benefits may be granted.

On August 11, 1965, VA received the Veteran's claim for service connection for phlebitis, a disability that can affect the arms and legs and may be linked to cold exposure.  In a subsequent September 1965 rating decision, the RO implicitly denied service connection for phlebitis and expressly denied entitlement to a non-service-connected pension.  As the rationale for the implicit denial for service connection for phlebitis was not discussed by the RO, the Board will view the evidence in the light most favorable to the appellant to find that the denial was due to the lack of evidence of an in-service injury, event, or disease.

In May 1975, the Veteran sought service connection for a disability of the legs.  In a subsequent November 1975 rating decision, the RO again implicitly denied the service connection issue, and then granted entitlement to a non-service-connected pension.

The Veteran filed a new claim for service connection for cold injury residuals in December 2006.  In February 2008 and March 2008 rating decisions, service connection was granted for cold injury residuals of the upper and lower extremities.  Per the rating decisions, two letters written by the Veteran while stationed in Italy in 1945 mentioning snow and cold temperatures established the Veteran's exposure to cold during service.

The evidence reflects that the Veteran's in-service deployment letters were sent via "V-mail" from Italy to the United States.  V-mail, short for Victory Mail, was a mail process used during World War II.  The V-mail process involved a veteran writing a letter, the letter being reviewed by mail censors, and then the letter being photographed and transferred as a thumbnail-sized image in negative microfilm.  Upon reaching the United States, the negatives would be printed and the print would be sent to its intended recipient.  See Wikipedia, V-mail, https://en.wikipedia.org/wiki/V-mail.  

The microfilm negatives would have remained with the relevant service records custodian; therefore, they are service department records within the purview of 38 C.F.R. § 3.156(c).  Such V-mail negatives were available and were not associated with the claims file at the time of the September 1965 rating decision implicitly denying service connection for phlebitis, which is a disability that may be caused by cold exposure.

Receipt of the V-mail letters, and the RO's subsequent grant of service connection based upon these service department records in February 2008 and March 2008, triggers VA's duty to "reconsider" the September 1965 rating decision denying service connection.  Had the RO obtained the Veteran's V-mail letters prior to the September 1965 rating decision implicitly denying service connection for phlebitis, subsequent additional development would have been completed, leading to the grant of service connection for cold injury residuals (claimed as phlebitis) of the lower and upper extremities.

For the above reasons, an earlier effective date of August 11, 1965 for the grant of service connection for cold injury residuals of the lower and upper extremities is warranted.  As the record reflects that the Veteran first requested service connection on August 11, 1965, more than one year after service separation, an effective date of August 11, 1965, the date of claim, for the grant of service connection for an above the knee amputation of the left lower extremity due to cold exposure, for accrued benefits purposes, cold injury residuals of the right lower extremity, for accrued benefits purposes, cold injury residuals of the left upper extremity, for accrued benefits purposes, and cold injury residuals of the right upper extremity, for accrued benefits purposes, is warranted.  38 C.F.R. § 3.156(c)(3).

Entitlement to Specially Adapted Housing

The appellant asserts that, prior to death, the Veteran's service-connected left upper and left lower extremities met the loss of use eligibility criteria for entitlement to specially adaptive housing under 38 C.F.R. 3.809. 

A certificate of eligibility for assistance in acquiring specially adapted housing may be awarded to a veteran who is receiving compensation for permanent and total service-connected disability due to (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus, the anatomical loss or loss of use of one lower extremity; (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (5) the loss, or loss of use, of both upper extremities such as to preclude use of the arms at or above the elbow; or (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809. 

To "preclude locomotion" means that the disability in question requires the need for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c).

Where entitlement to specially adapted housing is not established, an applicant may nevertheless qualify for a special home adaptation grant.  This benefit requires that the evidence show permanent and total service-connected disability that either results in blindness in both eyes with 5/200 visual acuity or less, or involves the anatomical loss or loss of use of both hands.  38 U.S.C.A. § 2101(b) (West 2014); 38 C.F.R. § 3.809a (2016).

Prior to death, the Veteran was assigned a single 100 percent rating for melanoma of the left wrist associated with cold injury.  As such, the Veteran was receiving compensation for permanent and total service-connected disability.  The Veteran was also service connected for an above the knee amputation of the left lower extremity related to cold injury.

Having reviewed all the relevant evidence of record, the evidence reflects that the aforementioned disabilities resulted in the permanent loss of use of the left upper and lower extremities which so affected the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  There is no question that the Veteran had permanent loss of use of the left lower extremity, as the evidence of record reflects that the left lower extremity was amputated above the knee.  As such, the remaining question is whether the Veteran had permanent loss of use of the left upper extremity, and if so, whether that so affected the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.

The evidence reflects that prior to death the melanoma of the left wrist associated with cold injury did result in the permanent loss of use of the left upper extremity.  VA and private medical records received by VA reflect that the Veteran underwent four surgeries in an attempt to remove melanoma from the left wrist.  Per a July 2016 private opinion letter, these surgeries were unsuccessful.  Further, the last surgery required that all tissue and muscle be removed to the bone of the left wrist.  With the tissue and muscle removed, the Veteran was left unable to use the left wrist/upper extremity, which negatively impacted the Veteran's mobility to an extent considered by 38 C.F.R. § 3.809 when considered with the left leg amputation.

Per a March 2017 VA physical therapy record, just prior to the Veteran's death the Veteran had regressed in mobility and was no longer even able to stand for transfers.  Further, the Veteran was unable to wear a prosthesis and had not been ambulatory in many months.  In fact, the VA physical therapist explicitly noted that ambulation was no longer a goal and the Veteran was to be considered wheelchair bound.

The above summarized evidence reasonably indicates that, prior to death, the Veteran had permanent and total service-connected disabilities that effectively resulted in the permanent loss of use of the left upper and lower extremities which so affected the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, such that a certificate of eligibility for specially adapted housing is warranted.  Thus, the Board finds that the criteria for an award of specially adapted housing, for accrued benefits purposes, are met.  38 C.F.R. § 3.809.

As noted above, where entitlement to a certificate of eligibility for specially adapted housing is not established, an applicant may nevertheless qualify for a special home adaptation grant.  38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809A.  Here, the Veteran has been granted a certificate of eligibility for specially adaptive housing, which is a greater benefit; therefore, any claim for a special home adaptation grant under 
38 U.S.C.A. § 2101(b) is rendered moot, as this benefit is available only if a veteran is not entitled to the more substantial benefit of specially adapted housing under 
38 U.S.C.A. § 2101(a).


ORDER

An effective date of August 11, 1965, for the grant of service connection for an above the knee amputation of the left lower extremity due to cold exposure, for accrued benefits purposes, is granted.

An effective date of August 11, 1965, for the grant of service connection for cold injury residuals of the right lower extremity, for accrued benefits purposes, is granted.

An effective date of August 11, 1965, for the grant of service connection for cold injury residuals of the left upper extremity, for accrued benefits purposes, is granted.

						(CONTINUED ON NEXT PAGE)

An effective date of August 11, 1965, for the grant of service connection for cold injury residuals of the right upper extremity, for accrued benefits purposes, is granted.

Entitlement to specially adapted housing, for accrued benefits purposes, is granted.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


